Citation Nr: 0101336	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona 


THE ISSUE

Entitlement to compensation benefits for chronic venous 
insufficiency of the left leg pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty December 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (the RO).  

In November 2000, the veteran testified before a member of 
the Board at a videoconference hearing.  The veteran accepted 
that hearing in lieu of an "in-person" hearing before a 
Board member.  See 38 C.F.R. § 20.700(e) (2000). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board recognizes that the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 was filed 
prior to October 1, 1997.  All claims for benefits under 38 
U.S.C.A. § 1151, which govern benefits for persons disabled 
by VA treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97.  

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3), requiring VA fault or accident prior to recovery 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 
584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 F.3d. 1456 
(Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 (1994).  
In December 1994, the United States Supreme Court held that 
VA is not authorized by § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, in March 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358.  Section (c)(3) of 38 C.F.R. § 3.358 was 
amended to remove the "fault" requirement which was struck 
down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) provided 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries. 

Under the revised 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) was not causally related to VA 
hospitalization or medical or surgical treatment, or (2) was 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) was the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) was 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  

Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(c)(3)(1996).  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability. 38 C.F.R. § 3.358(a)(1996).  In determining that 
additional disability exists, the following considerations 
will govern: 

	(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  

38 C.F.R. § 3.358(b)(1)(ii)(1996).   

Although the regulations were subsequently amended after this 
time, this aforementioned provision is more favorable to the 
veteran's claim.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  

In this case, the veteran claims that he has additional 
disability to his preexisting chronic venous insufficiency of 
the left leg due to treatment that he received by VA.  At his 
hearing at the RO in July 1997, the veteran specifically 
stated that it had previously been established that he had 
adverse reactions to certain medication (identified as 
"scarlet red") with treatment for his left leg disorder, but 
that he was given it anyway by VA in April 1995.  Hearing 
transcript (T.) 8.  He similarly testified at his Board 
hearing in November 2000.  T. 8.  He claims that additional 
disability resulted from such treatment.   

Following a review of the evidentiary record, further 
development is necessary regarding whether the veteran has 
additional disability as a result of VA treatment.  At the 
time of a VA examination in July 1998, the examiner indicated 
that consideration of additional photographs for comparison 
purposes would be helpful in assessing the veteran's claim.  
Following his November 2000 hearing, the veteran submitted 
additional statements, records and photographs, which may be 
pertinent to a medical opinion.  This case involves a 
question of medical etiology; therefore, competent medical 
evidence is required before the Board may render a final 
determination.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The record contains VA medical reports up to October 1995.  
The veteran has been to the VA for treatment since that time.  
VA is held to have constructive notice of documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development for this reason. 

In a February 2000 VA Form 646, the veteran's representative 
indicated that the veteran filed a Federal Tort Claim, a copy 
of which request is in the file.  Appropriate action should 
be undertaken to determine the current status of this claim, 
and any relevant records should be obtained.   

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should obtain the VA treatment 
records since October 1995 and associate 
them with the claims file.  The RO should 
also obtain any relevant records 
associated with the veteran's tort claim 
or take any other appropriate action on 
this matter.  

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for identified disability 
relative to chronic venous insufficiency 
of the left leg and an opinion regarding 
whether such disability is the result of 
VA treatment.  After completing a 
thorough review of the veteran's claims 
folder, the VA physician assigned this 
case should prepare a report discussing 
the clinical merits, if any, of the 
claims that the veteran has "additional 
disability" which he would not otherwise 
have as a result of VA treatment.  The 
examiner should fully respond to the 
following:

(a) Identify any current disability 
related to chronic venous insufficiency 
of the left leg, including scarring and 
associated symptoms.  

(b) For each identified disability, is it 
as likely as not that the veteran 
currently has such identified disability 
due to VA treatment?  

The VA physician must provide a clinical 
opinion as to the degree of probability 
that the veteran has any "additional 
disability" which he would not otherwise 
have due to VA treatment.  The final 
report of opinion must state that the VA 
physician reviewed the veteran's claims 
folder and must include a discussion of 
the relevant treatment records from the 
period in question.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of medical opinion and 
any required examination report(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should verify that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  
Thereafter, the RO should readjudicate 
the issue of entitlement to compensation 
benefits for chronic venous insufficiency 
of the left leg pursuant to the criteria 
of 38 U.S.C.A. § 1151.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant need 
take no action unless otherwise notified.  However, the 
veteran is advised that failure to cooperate by not reporting 
for any scheduled examinations may affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000).



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


